DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding independent claims 1, 12, and 19, the Examiner believes that the last three lines of amended subject matter is not described in the specification.  The Applicant stated that support for the amendment was found in at least paragraphs [0029], [0031], [0037], and [0044]-[0045].  The only paragraphs, of the ones referenced, referring to the user input are [0044]-[0045].  None of the paragraphs referenced teach the term “desired runtime”, however, [0044]-[0045] describe the user inputting “values and preferences” that give the user’s input 
Of the three above terms referenced in [0044]-[0045], “set predicted utility downtime” (in [0045]) is the only one that describes that when the user inputs this value/preference the controller will increase/decrease the amount of load on the generator.  However, the Examiner argues that the value inputted by the user of the “predicted utility downtime” cannot be construed as the desired runtime of the generator, nor is this value compared to a “remaining runtime” to determine if one exceeds the other.
In [0044], the Applicant’s specification references the first two above terms (arguably one of them is the “desired runtime”?), and mentions them possibly as “preferences”.  However, nowhere does it state that either one of these values is compared to the “remaining runtime” and based on that comparison anything being done about the difference in values with respect to the generator or the loads.  
Lastly, nowhere in the Applicant’s specification does it teach an evaluation unit determining that a “desired runtime” exceeds the “remaining runtime” and sending an indication to the controller for the controller to selectively decouple load sources from the generator.  The Examiner is also unsure as to which user input value described in the Applicant’s specification is the “desired runtime”.
Due to the amendments being new matter, the Examiner will not acknowledge them during the below prosecution.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glassl et al. (2011/0190963) and Beaudoin (2009/0023545).  Regarding independent claims 1, 12, and 19, and dependent claims 6, 8, 16, and 17, Glassl teaches a generator management system for use with a generator (Fig. 1), the system comprising: a generator (3) selectively supplying power to one or more load sources (4); and a controller (1) communicably and operatively coupled to the generator to control operation of the generator, the controller comprising: a load sensing circuit (inside 2) structured to receive a load value of the engine (based on current load profiles); a fuel level sensing circuit (inside 2) structured to receive a fuel level value of a fuel source (“capacity for currently stored power”); and an evaluation circuit (4 and 8) structured to: receive the load value of the engine from the load sensing circuit; receive the fuel level value from the fuel level sensing circuit; evaluate the load value and the fuel level value to determine a remaining runtime of the generator (Tmax); and control the generator to selectively supply power to a subset of the one or more load sources based on the remaining runtime of the generator and a desired runtime of the generator, wherein the desired runtime is set based upon user input (i.e. which operations are most important and need to be performed). ([0056], [0057], [0061], [0072], [0073], [0078], [0081]-[0083])  Glassl also teaches a user device 
Glassl teaches a “generator system” ([0056]) and sensors that detect “power output” and “capacity for currently stored power” ([0057]), but fails to explicitly teach the generator including an engine, throttle, and governor and the engine being supplied with fuel.  Beaudoin teaches a similar generator (Fig. 1) to the one described in Glassl.  Beaudoin teaches the generator comprising an engine (2); a throttle (inside 3) movable to a plurality of positions between closed and wide-open; a governor (inside 3) coupled to the throttle to open and close the throttle; and a fuel tank (15) that supplies fuel to the engine. ([0033])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Beaudoin’s “generator system” into Glassl’s invention for the generator, since Glassl was silent as to the details of the generator system and Beaudoin teaches an example of a generator system that could operate in Glassl’s invention.  It also would have been obvious to have a load sensor in the Glassl/Beaudoin combination structured to sense a position of the throttle and a fuel level sensor structured to sense a fuel level in a fuel tank, since Glassl teaches the general idea of sensing various parameters in a generator system (i.e. power output and capacity for 
Regarding claims 2, 13, and 20, Glassl teaches the evaluation circuit is further structured to evaluate an updated load value and an updated fuel level value based on the generator supplying power to the subset of the one or more load sources and determine an updated remaining runtime of the generator. ([0086]; always displays current operational info incl. Tmax)
Regarding claims 3, 4, and 14, Glassl teaches the evaluation circuit is further structured to generate and transmit a message for display to a user interface/device via a network of the generator indicating the remaining runtime of the generator. ([0086]; Fig. 1)
Regarding claims 5 and 15, Glassl teaches the controller further comprises a priority circuit structured to prioritize supplying power to a prioritized subset of the one or more load sources (based on desired load/mission profiles) to maximize the remaining runtime of the generator; wherein the evaluation circuit communicates with the priority circuit to receive the prioritized subset of the one or more load sources and controls the generator to selectively supply power to only the prioritized subset of the one or more load sources. ([0083])
Regarding claims 7 and 9, Glassl teaches the user device comprises at least one of a mobile device, a smart home device, and a smart appliance (i.e. the dashboard of a vehicle; [0081]).
Regarding claims 10 and 18, Glassl teaches a tables database, wherein the evaluation circuit evaluates the load value and the fuel level value to determine a remaining runtime of the generator from the tables database. ([0060], [0079], [0080])
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-29-2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836